


CONSULTING AGREEMENT




Consulting Agreement dated as of March 10, 2014 by and between GamePlan
Holdings, a corporation organized and existing under the laws of  Nevada with
offices at 112 Water Street, Boston, Mass.(the “Company”) and Gatehouse
Financial Partners GmbH with offices at Im Büeler 6 CH-8704 Herrliberg-Zürich
 Switzerland (the “Consultant”).




W I T N E S S E T H:




The Company desires to engage the services of the Consultant for purposes of
general corporate counseling and advice and more specifically for those services
set forth on Schedules A, and B hereto (collectively, the “Consulting
Services”).




Consultant is desirous of performing the Consulting Services on behalf of the
Company and desires to be engaged and retained by the Company for such purposes.




Accordingly, in consideration of the recitals, promises and conditions in this
Agreement, the Consultant and the Company agree as follows:




1.

Consulting Services.  The Company hereby retains the Consultant, and the
Consultant accepts such retention all on the terms and conditions herein
contained.




2.

Term.  




 (a)

The initial term (the “Initial Term”) of this Agreement shall be for a 12 month
period commencing on the date hereof.




 (b)

Notwithstanding paragraph 2(a), either party may terminate this Agreement, upon
30 days prior written notice.




3.

Fees.  In addition to and not in mitigation of, or substitution for, the
additional fees enumerated in any of the Schedules hereto, the Company shall pay
the Consultant a fee of USD $10,000 upon signing this Consulting Agreement and
$10,000 per month in restricted shares of the Company’s common stock or in cash
if adequate capital reserves exist. In addition Gatehouse will be granted
500,000 options of the Company’s common stock at USD $.25 per share, of which
250,000 options will vest after 12 months and the balance (i.e. 250,000 options)
will vest after 24 months.




4.

Expenses.  The Company will reimburse the Consultant for its expenses, including
any due diligence, legal and accounting expenses, reasonably incurred by the
Consultant.  Notwithstanding any other provision of this Agreement, the
Consultant shall not make any single expenditure that exceeds US$500 without the
prior written consent of the Company. Consultant’s total expenses shall not
exceed $5,000 without the prior written consent of the Company.








1







--------------------------------------------------------------------------------




5.

Duties of the Company.

(a)

The Company shall supply the Consultant, on a regular and timely basis, with all
data and information (including regulatory filings) about the Company, its
management, its products and its operations as the Company deems material or
which the Consultant reasonably requires, and the Company shall be responsible
for advising the Consultant of any facts which would affect the accuracy of any
prior data and information previously supplied to the Consultant so that the
Consultant may take corrective action.




6.

 Representatives by Company.




(a)

The Company shall be deemed to make a continuing representation of the accuracy
of any and all material facts, information and data which it supplies to the
Consultant and the Company acknowledges its awareness that the Consultant will
rely on such continuing representations in disseminating such information and
otherwise performing its functions under the Agreement.




(b)

The Consultant, in the absence of notice in writing from the Company, will rely
on the continuing accuracy of material, information and data supplied by the
Company.




7.

 Representatives and Indemnification by Consultant.




(a)

The Consultant agrees to provide the Consulting Services hereunder in a manner
consistent with the performance standards observed by other professionals
undertaking such functions.




(b)

The Consultant agrees that it will not release or disseminate any information
pertaining to the Company that is not factual and that has not been previously
disseminated to the public.




(c)

The Consultant hereby agrees to indemnify the Company against, and to hold the
Company harmless from, any claims, demands, suits, loss, damages, liabilities,
etc., including reasonable attorneys’ fees and costs, arising out of or related
to any inaccurate statements, misrepresentations, or omissions by the Consultant
in connection with this Consulting Agreement; provided, however, the Consultant
shall not be liable under the foregoing indemnity and reimbursement provision
for any loss, claim, damage, or liability which is judicially determined to have
resulted from the misconduct of the Company or inaccurate information provided
by the Company.














2







--------------------------------------------------------------------------------




8.

Confidentiality and Other Provisions.   




(a)

The Consultant shall not, except as authorized or required to perform the
Consulting Services, reveal or divulge to any person or companies any of the
trade secrets, secret or confidential operations, processes or dealings or any
information concerning the organization, business, finances, transactions or
other affairs of the Company, which may come to its knowledge during the term of
this Agreement and shall keep in complete secrecy all confidential information
entrusted to it and shall not use or attempt to use any such information in any
manner which may injure or cause loss, either directly or indirectly, to the
Company’s business or may be likely so to do.  This restriction shall continue
to apply after the termination of this Agreement without limit in point of time
but shall cease to apply to information or knowledge, which may come into the
public domain or otherwise required to be disclosed pursuant to court or
regulatory process.  The Consultant shall comply with such directions, as the
Company shall make to ensure the safeguarding or confidentiality of all such
information.




(b)

During the term of this Agreement, the Consultant shall devote sufficient time,
attention, and ability to the business of the Company as is reasonably necessary
for the proper performance of the Consulting Services pursuant to this
Agreement.   Nothing contained herein shall be deemed to require the Consultant
to devote its exclusive time, attention and ability to the business of the
Company.    




9.

Relationship of Parties.  The Consultant is an independent contractor,
responsible for compensation of its agents, employees and representatives, as
well as all applicable withholding therefrom and taxes thereon (including
unemployment compensation) and all workers’ compensation insurance.  This
Agreement does not establish any partnership, joint venture, or other business
entity or association between the parties, and neither party is intended to have
any interest in the business or property of the other.




10.

Miscellaneous.




(a)

Entire Agreement; Amendments. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with respect to such
matters.




(b)

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 4:30 p.m. (Eastern Standard time) on a
business day, (ii) the business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Agreement later than 4:30 p.m. (Eastern Standard time)
on any date and earlier than 11:59 p.m. (Eastern Standard time) on such date,
(iii) the business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.  The address for such notices and
communications shall be as follows:





3







--------------------------------------------------------------------------------




If to the Company:

GamePlan Holdings

 

112 Waters St.

 

Boston, Mass.

 

Attention: the Board of directors

 

 

If to the Consultant:  

Gatehouse Financial Partners GmbH

 

Im Büeler 6

 

CH-8704 Herrliberg-Zürich

 

Tel:  +41 44 915 3378

 

Fax: +41 44 915 3371

 

Attention:  Markus Bertschin, Managing Director




or such other address as may be designated in writing hereafter, in the same
manner, by such party.




(c)

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by both the
Company and the Consultant, or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.




(d)

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  All words used in this Agreement will be construed to be of
such number and gender as the circumstances require.




(e)

Successors and Assigns.  This Agreement is intended only for the benefit of,
shall be binding upon and inure to the benefit of the parties and their
respective successors.  Anything in the foregoing to the contrary
notwithstanding, subject to compliance with applicable securities laws, the
Consultant may assign and/or transfer all or a portion of the consideration
payable by the Company hereunder.




(f)

Governing Law.  This Agreement shall be governed by, construed and enforced in
accordance with the internal laws of the State of Nevada without regard to the
principles of conflicts of law thereof.  Each party hereby irrevocably submits
to the non-exclusive jurisdiction of the United States Federal District Court
for Nevada for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such suit, action or proceeding is improper under such
court’s jurisdiction.








4







--------------------------------------------------------------------------------




(g)

Severability.  In case any one or more of the provisions of this Agreement shall
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision which shall be a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.




(h)

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including the recovery of damages, the Consultant will be
entitled to specific performance of the obligations of the Company hereunder.
 The Company and the Consultant agree that monetary damages would not be
adequate compensation for any loss incurred by reason of any breach of its
obligations described in this Agreement and hereby agrees to waive in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.










[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
















































































5







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.




Gatehouse Financial Partners GmbH










By: /s/

Authorized Signatory




GamePlan Holdings







By: /s/

Authorized Signatory










































































6







--------------------------------------------------------------------------------

SCHEDULE A




To the Consulting Agreement dated as of February 1, 2014

Between

 Gatehouse Financial Partners GmbH and GamePlan Holdings.




1.1

 Financial Public Relation Services.  The Consultant shall provide the following
financial public relation services to the Company:




(a)

Acting as financial public relations counsel, serving (i) as liaison between the
Company and its stockholders; (ii) as advisor to the Company with respect to
existing and potential market makers, broker-dealers, underwriters and investors
as well as being the liaison for the Company with respect to communications and
information (e.g., interviews, press releases, stockholder reports, etc.) as
well as planning, designing, developing, organizing, writing and distribution
such communications and information.




(b)

Assisting the Company in establishing an investor relations program, and advise
the Company with respect to stockholder meetings, interviews of Company officers
by the financial media, and interviews of Company officers by analysts, market
markers, broker-dealers and other members of the financial community.




(c)

Assisting the Company in order to make the Company, its management, products and
services, and financial situation and prospects, known to the financial press
and publications, broker-dealers, mutual funds, institutional investors, market
makers, analysts, investment advisors and other members of the financial
community.  No press releases will be made without consent of the Consultant.  




(d)

The Company agrees that no public release shall be made without the consent of
the Consultant.




1.2

Strategic Planning Services.

The Consultant shall provide the following strategic planning services to the
Company.  The Consultant will undertake for, and consult with the Company as to,
the management, marketing, consulting, strategic planning, corporate
organization and structure, financial matters in connection with the operation
of the business of the Company, expansion of services, and shall review and
advise the Company regarding its overall progress, needs and condition.  The
Consultant agrees to provide on a timely basis the following enumerated services
plus any additional services contemplated thereby:




(a)

Assisting the Company in the monitoring of services provided by the Company’s
advertising firm, public relations firm and other non-legal professionals to be
employed by the Company.




(b)

Advising the Company on the continued development of a customer relations
program and the stimulation of interest in the Company by institutional
investors and other members of the financial community.





7







--------------------------------------------------------------------------------




1.3

Disclaimer by Consultant.  The Consultant makes no representation that as a
result of the services to be provided by it (a) the price of the Company’s
publicly-traded securities will increase, (b) any person will purchase
securities in the Company as a result of the consulting services, or (c) any
investor will lend money to or invest in or with the Company.


























































































































8







--------------------------------------------------------------------------------




 SCHEDULE B




To the Consulting Agreement dated as of February 1, 2014

Between

 Gatehouse Financial Partners GmbH and GamePlan Holdings







1.1

Assistance in Securing Equity and or Debt Financing.  The Consultant will use
its best efforts to introduce the Company to underwriters, financial
institutions, broker/dealers and private investors so that the Company may
directly pursue with such persons its financing requirements. If during the
Initial Term of the Agreement, any extension thereof, or for a period of two
years following the termination of the Agreement, the Company shall consummate a
financing, whether in the form of equity, cash or other consideration, with any
person or entity directly or indirectly introduced to the Company by the
Consultant, then, the Consultant shall be entitled to, and the Company shall pay
the Consultant, a success fee (the “Success Fee) calculated as follows:




Consultant will receive a success fee ("Success fee") in the form of a cash
payment in the amount of a maximum ten percent (10%) of the gross proceeds of
any private Financing, including any form of equity, convertible debt, debt with
warrants, debt with equity incentives to the lender, or any other form of
equity, debt or guarantees obtained by or invested in Company payable upon
closing or receipt of funds by Company or any entity, whichever is earlier.




Company shall have sole discretion in determining what constitutes an acceptable
Financing as contemplated by this Agreement.  Consultant shall earn the Success
Fee only upon the closing or receipt of funds from a Financing, and not merely
for presenting a financing option or prospective investor which in Company's
sole discretion is unacceptable.




1.2

Disclaimer by Consultant.  The Consultant makes no representation that as a
result of the services to be provided by it that any person or entity will lend
money to or invest in or with the Company.









































9





